Citation Nr: 0926712	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-04 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to service connection for reactive 
arthritis/synovitis affecting the left shoulder, bilateral 
knees, bilateral elbows, bilateral wrists and bilateral 
hands.  

2.	Entitlement to service connection for astigmatism claimed 
as an eye condition due to medication secondary to reactive 
arthritis/synovitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1980 to October 
1980 and from July 1985 to April 1988.  The Veteran also had 
periods of active duty for training, including from June 8, 
2004 to June 13, 2004.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from March 2006 and March 2007 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  

In April 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  The Veteran also submitted a 
statement in June 2009 requesting another Travel Board 
hearing.  As a Travel Board hearing was recently held, 
another hearing will not be held prior to the issuance of 
this decision.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record shows that 
reactive arthritis/synovitis affecting the left shoulder, 
bilateral knees, bilateral elbows, bilateral wrists and 
bilateral hands manifested within one year of an active duty 
for training period, but was not incurred in active service 
or related to service.  

3.	The competent medical evidence of record shows that 
astigmatism claimed as an eye condition was not caused by or 
related to service and not secondary to a service-connected 
disability.  


CONCLUSIONS OF LAW

1.	Reactive arthritis/synovitis affecting the left shoulder, 
bilateral knees, bilateral elbows, bilateral wrists and 
bilateral hands was not incurred in or aggravated by service; 
nor may it be presumed to be incurred therein.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.	Astigmatism claimed as an eye condition was not incurred 
in or aggravated by service and was not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in July 2005 for his 
arthritis claim and in December 2006 for his eye claim.   
These letters addressed the notice elements and was sent 
prior to the respective initial AOJ decisions.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ. 

The Board notes that the December 2006 letter included notice 
of the provisions set forth in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  This notice however was not provided to the 
Veteran as pertaining to the arthritis claim.  Upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim for reactive 
arthritis, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded a VA medical examination in January 
2006.  The Board recognizes that the service treatment 
records during the period of active duty in June 2004 are not 
associated with the claims file.  During this time, the 
Veteran asserts that he was bit by a tick, which led to his 
current disability.  Although these records are not 
associated with the claims file, the VA examiner in January 
2006 considered the contentions of the Veteran during this 
time.  The examiner noted the tick bite and provided an 
opinion.  Therefore, the Board finds that further efforts to 
obtain the active duty records from June 2004 are not 
necessary.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Reactive Arthritis

The VA treatment records show that the Veteran began 
experiencing symptoms of reactive arthritis in February 2005.  
Since that time, the diagnosis has also been listed as sero-
negative rheumatoid arthritis, poly-articular inflammatory 
arthritis, and reactive tenosynovitis.  

In a January 2006 VA General Medical Examination, the 
examiner reviewed the claims file and examined the Veteran.  
The examiner noted that symptoms began in March 2005 and he 
was diagnosed with reactive arthritis in May 2005.  The 
examiner also noted that the Veteran had a history of a tick 
bite in 2004, but Lyme titers were negative in June 2005.  
After physical examination and review of the medical history, 
the examiner diagnosed the Veteran was reactive arthritis and 
indicated that the etiology was unknown.  The examiner noted 
the absence of any preceding STDs, eye or gastrointestinal 
complaints.  Additionally, inflammatory bowel disease was 
ruled out by a gastroenterologist.  The examiner explained 
that the diagnosis for each joint examined was tenosynovitis 
and the films did not confirm the presence of any overt 
arthritic changes.  The examiner further opined that the 
reactive arthritis was not service related.  

The Board acknowledges that the Veteran had active service in 
the National Guard in June 2004.  Although the examiner 
erroneously concluded that the Veteran was not diagnosed 
within one year after such service, he also noted that 
etiology was unknown.  As the etiology of the reactive 
arthritis could not be established, the etiology could not be 
connected to active service.  It was the examiner's opinion 
that the reactive arthritis was not service related.  

The Board also notes that in March 2005, September 2005 and 
August 2006, the treating VA physicians also indicated that 
the etiology of the Veteran's inflammatory arthritis was 
unknown.  

Although the Veteran was diagnosed with reactive arthritis 
within a year after his active duty for training in June 
2004, the medical evidence of record shows that service 
connected is not warranted because its etiology is unknown.  
The examiner and multiple VA physicians noted that the 
etiology of the Veteran's disability is unknown.  
Specifically, the physicians did not link the disability to a 
tick bite in service.  Affirmative evidence to the contrary 
does not require a conclusive showing, but such showing as 
would, in sound medical reasoning and in the consideration of 
all evidence of record, support a conclusion that the disease 
was not incurred in service.  38 C.F.R. § 3.307(d).  The 
Board notes that the examiner provided a reasoned medical 
explanation for the opinion that the Veteran's arthritis was 
not related to service.  Stefl v. Nicholson, 21 Vet. App.120, 
124 (2007).  The Board finds that the VA medical opinion and 
the notations by the Veteran's treating physicians are 
affirmative evidence to the contrary of the presumption of 
service connection.  See 38 C.F.R. §§ 3.307, 3.309.  In any 
event, the presumptive provisions of 38 U.S.C.A. §1112 do not 
apply to periods of active duty for training.
 
There are no other medical opinions of record relating the 
Veteran's disability to service.  As the only competent 
medical evidence of record shows that the etiology is 
unknown, the preponderance of the evidence is against the 
Veteran's claim.  Without competent medical evidence linking 
the Veteran's disability to service, service connection is 
not warranted.

The Board has considered the Veteran's contention that a 
relationship exists between his disability and service.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the Veteran can certainly attest to 
his in-service experiences and current symptoms, he is not 
competent to provide an opinion linking that disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim for service connection for reactive 
arthritis/synovitis affecting the left shoulder, bilateral 
knees, bilateral elbows, bilateral wrists and bilateral hands 
must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

Eye Disability

In this case, the Veteran asserts that medication he took for 
reactive arthritis caused his eye disability.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.

As described in this decision, the Veteran's reactive 
arthritis is not service connected.  Without deciding if the 
medication caused the eye disability, the underlying 
disability is not service connected.  Therefore, a service 
connected disability did not cause or aggravated his eye 
condition, even through medication.  

Additionally, August 2006 medical records revealed that the 
Veteran had astigmatism.  For purposes of entitlement to 
benefits, the law provides that refractive errors of the eyes 
are congenital or developmental defects and are not a disease 
or injury within the meaning of applicable legislation.  In 
the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia, and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 
(2008).  Thus, VA regulations specifically prohibit service 
connection for refractive errors of the eyes unless such 
defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 
1990).

For the foregoing reasons, the Board finds that service 
connection for an eye disability is not warranted on a direct 
or secondary basis.  As the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for reactive arthritis/synovitis affecting 
the left shoulder, bilateral knees, bilateral elbows, 
bilateral wrists and bilateral hands is denied.  

Service connection for astigmatism claimed as an eye 
condition due to medication secondary to reactive 
arthritis/synovitis is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


